REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for allowance: The prior art of record fails to teach all the limitations of the claims.  In particular, (independent) Claims 1, 10, and 16-19 have the following limitations, in combination with the other claim elements, that are not found in the prior art: 

(1, 16, 19) ...debugging [at a front end] a to-be-updated program logic through a development mode of a hot-update supporting client to obtain an updated program logic which is debugged on the front end, wherein the updated program logic is used to generate a back-end program logic running on a back end after being compiled by the back end; issuing the updated program logic to the back end, so that the back end compiles the updated program logic to obtain the back-end program logic; and acquiring update data from the back end through a product mode of the hot-update supporting client.

(10, 17, 18) ...receiving an updated program logic [at a back end] which is debugged on a front end and issued by the front end, wherein the updated program logic is used to generate a back-end program logic running on the back end after being complied by the back end; compiling the updated program logic to obtain the back-end program logic running on the back end; and sending update data to the front end through the back-end program logic.


These limitations, in combination with the other claim elements, are not present in the prior art of record and would not have been obvious to a person of ordinary skill in the art at the time of the invention; thus, 1-8 and 10-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached on Mon-Fri 9am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C. T./
Examiner, Art Unit 2191
13 June 2022
/QING CHEN/Primary Examiner, Art Unit 2191